Citation Nr: 1135582	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 10, 2000 for entitlement to a total disability evaluation based on individual unemployability (TDIU) and Chapter 35 Dependent's Educational Assistance (DEA) benefits, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from November 1962 to March 1975.  He died on September [redacted], 2001, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant and her son testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011, and a copy of the transcript is of record.


FINDINGS OF FACT

1.  Service connection was granted for schizophrenia by rating decision in December 1975 and a 30 percent rating was assigned effective April 1, 1975.  A 50 percent rating was granted for schizophrenia by rating decision in August 1997, effective November 8, 1996.

2.  A July 2000 rating decision granted an increased rating of 70 percent for schizophrenia and granted TDIU, both of which were effective on April 10, 2000.  The Veteran was notified of the decision on August 1, 2000, and he did not timely appeal.
3.  The Veteran died on September [redacted], 2001 of cancer of the esophagus.  No contributory conditions were listed.  A claim for VA benefits was not pending at the time of the Veteran's death.


CONCLUSION OF LAW

The appellant's claim for an effective date earlier than April 10, 2000 for TDIU and DEA benefits, for purposes of accrued benefits, is without legal merit and must be denied.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date earlier than April 10, 2000 for TDIU and DEA benefits, for purposes of accrued benefits.

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is "derivative of" that claim.  By statute the appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, the United States Court of Appeals for the Federal Circuit has concluded that, in order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, the record fails to show that the Veteran had a claim for an earlier effective date pending at the time of his death.  A 70 percent rating and TDIU were granted by rating decision in July 2000, effective April 10, 2000, and the Veteran was notified of this decision on August 1, 2000.  He did not file a notice of disagreement to this action within the required year time limit.  See 38 C.F.R. § 20.302(a) (2010).  He died on September [redacted], 2001, more than a year after the August 2000 notification.

The appellant testified in July 2011 that the Veteran's TDIU benefits should have been effective the day following service separation because of the Veteran's poor psychiatric health at that time and that the Veteran's psychiatric condition made him afraid to deal with VA and file an appeal.  

Unfortunately, because there was no claim pending for an earlier effective date for TDIU and DEA at the time of the Veteran's death, there is no statutory or regulatory provision that would allow for an effective date earlier than April 10, 2000 for TDIU.  Thus, although the Board is sympathetic with the appellant's loss of her husband, the claim for an effective date earlier than April 10, 2000 for TDIU and DEA benefits, for purposes of accrued benefits, must be denied as a matter of law.  Jones, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

As to the Veterans Claims Assistance Act of 2000 (VCAA), See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010), for the reasons explained above, the disposition of the claim rests on the question of the appellant's satisfaction of the legal criteria entitling her to the benefit sought.  There is no possibility that providing additional notice or assistance to the appellant would aid in substantiating this claim, and a discussion of whether the appellant was provided proper VCAA notice and development is obviated.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002).


ORDER

An effective date earlier than April 10, 2000 for TDIU and DEA benefits, for purposes of accrued benefits, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


